889 F.2d 1100
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stanley W. ECKERT, Petitioner,v.DEPARTMENT OF LABOR, Respondent.
No. 89-3073.
United States Court of Appeals, Federal Circuit.
Oct. 11, 1989.Rehearing Denied Jan. 9, 1990.

Before NIES, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
Stanley W. Eckert seeks review of the final decision of the Merit Systems Protection Board, October 12, 1988, No. SL315H8810157, which dismissed his petition for review for lack of jurisdiction.  We affirm.

OPINION

2
The sole issue of this appeal is whether the board correctly ruled that it had no jurisdiction over Mr. Eckert's appeal.  Mr. Eckert, a probationary employee, did not attempt to establish that he was removed for partisan political reasons as legally defined.    See, e.g., Mastriano v. Federal Aviation Administration, 714 F.2d 1152, 1155-56 (Fed.Cir.1983).  He merely attempted to change the meaning of that expression to cover his situation.  The Administrative Judge properly rejected Mr. Eckert's definition.  The appealed decision is entirely in accord with the statute, regulation, and our precedent on this issue, see Id.;    Stokes v. Federal Aviation Administration, 761 F.2d 682 (Fed.Cir.1985).  Accordingly, we affirm on the basis of the Administrative Judge's opinion.